Citation Nr: 0420567	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus. 

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from July 1957 to September 
1959.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Nashville, Tennessee.

The veteran's service medical records are unavailable and may 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  The Board recognizes that 
there is a heightened obligation to assist the appellant, 
explain findings and conclusions, and to carefully consider 
the benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The appeal regarding the headaches disorder is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in the fire at the NPRC in 
1973.

2.  There is competent medical evidence of record causally 
relating the veteran's current bilateral hearing loss and 
tinnitus to exposure to acoustic trauma during his active 
service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2003).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that tinnitus is of service origin. 38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  In 
light of the favorable determination to grant service 
connection there is no need to discuss VA's duties under the 
VCAA.  

Factual Background.   The record indicates that the veteran 
served on active duty from July 1957 to September 1959.  His 
discharge certificate (DD Form 214) indicates that his 
military occupational specialty was as an Armor crewmember.  
He served in Germany.

The veteran's service medical records are not available, 
having presumably been destroyed in the fire at the NPRC in 
1973.

The veteran filed a claim for hearing loss, tinnitus and 
headaches in January 2002.  

In March 2002, the veteran submitted audiological test 
results from his place of employment.  These were from 1972 
to 1995 and revealed continuous severe to profound 
sensorineural hearing loss.  The severity of the hearing loss 
was relatively unchanged through this entire period.  These 
records reflect that the veteran began his employment with 
this company in April 1963 and that the earliest hearing 
tests were done in April 1972.  In a document dated in 
February 1988 the veteran reported that he had had ear 
infections in his right ear almost every year and that he had 
noises in his ears that sounded like a train.  He indicated 
that he did wear hearing protection.  The test results 
reflect the following:



April 
1972


HERTZ



500
1000
2000
3000
4000
RIGHT
75
60
55
100
110
LEFT
20
25
25
70
90
February
1988


HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
90
90
LEFT
35
45
55
90
90
May
1988


HERTZ



500
1000
2000
3000
4000
RIGHT
80
70
60
90
90
LEFT
30
30
45
80
90
June
1989


HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
90
90
LEFT
30
45
45
90
90
April 
1990


HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
90
90
LEFT
25
40
40
85
90
May
1991


HERTZ



500
1000
2000
3000
4000
RIGHT
65
60/70
75
90
90
LEFT
25
35
45
80
90
March
1992


HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
70
105
110
LEFT
25
35
45
85
95
February
1993


HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
85
110
110
LEFT
25
40
45
80
95
February
1994


HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
75
105
110
LEFT
25
40
50
85
100
April 
1995


HERTZ



500
1000
2000
3000
4000
RIGHT
90
75
90
100
100
LEFT
40
50
80
90
100

In a statement dated in May 2003, H. E. B. stated that while 
he was in the Army stationed in Germany, the veteran told him 
that he transported troops to the largest training center in 
Europe where howitzers and atomic cannons were test fired and 
that the noise was unbearable.  This individual stated that 
the veteran told him at that time that his ears rang all the 
time from being around the big guns and that there was no 
doubt in his mind that the veteran's hearing was damaged 
while he was in Germany.  

In another statement dated in May 2003, a relative of the 
veteran stated that ever since the veteran was released from 
service he complained about his poor hearing and his ears 
ringing.

In a July 2003 VA audiological examination, the examiner 
stated that he had reviewed the veteran's medical records and 
claims file but that there were no hearing examination 
results in the claims file.  The audiologist noted that the 
veteran served in a transportation and ammunition squadron as 
an NCO for 2 yrs in the military.  He was routinely exposed 
to tanks, howitzers and various small arms fire with no 
hearing protection. This noise exposure occurred twice a week 
for one year.  After service he worked in a factory around 
dangerous noise for 32 years.  He only used hearing 
protection over the last 10 years.  He hunted 2 weeks out of 
the year.  He has had periodic tinnitus bilaterally since 
1997.  The examiner stated that the veteran reported that his 
hearing loss began in 1988.  He denied otalgia, otorrhea, or 
surgeries on either ear.  Subsequent to his military service 
he has had multiple right ear infections which he treated 
himself with vinegar and alcohol.

Pure tone thresholds, in decibels, were as follows:

July 
2003


HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
105
105
105
LEFT
40
50
70
90
100

Average pure	tone thresholds were 103.75 decibels for the 
right ear, and 77.5 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability could not be 
measured for the right ear, and 68 percent for the left ear.  
The diagnosis was severe to profound SNHL in the right ear.  
There was a mild to profound SNHL in the left ear.  The 
examiner offered the following opinion:

It is my opinion that it is not at least 
as likely as not that the veteran's 
hearing loss is the result of his 
military service.  The reason I feel this 
way is because of the patient's history 
of working in a factory setting for 32 
years without hearing protection for the 
majority of that 
time, which most likely is the reason for 
his current hearing loss.

In a letter dated in April 2004, the Director of a VA 
Tinnitus Clinic reported that the veteran was a patient at 
the VA facility and that his initial visit in the tinnitus 
clinic was in September 2002.  The veteran's history included 
longstanding hearing loss and tinnitus which began during his 
time in the service from 1957 to 1959.  The Director offered 
the following opinion:

As with many of our patients, a history 
of noise exposure has contributed to the 
patient's hearing impairment and reports 
of tinnitus, although the patient 
indicated that he did not report the 
tinnitus at his discharge from service.  
The disturbance caused by tinnitus is 
exacerbated for [the veteran] by 
concurrent hyperacusis, which is an over-
sensitivity to moderate sound levels such 
that many environmental sounds generate a 
sensation of extreme physical discomfort 
for this veteran.

It should also be noted that [the 
veteran] was exposed to occupational 
noise for many years following his time 
in the service.  This unprotected 
exposure to loud noise no doubt 
influenced his current condition.  
However, the occupational noise damage 
was superimposed upon preexisting damage 
and there is no reliable way to quantify 
the amount of damage each noise source 
would produce independent of the other.  
For example, the prior (service-related) 
damage to his inner ear likely increased 
the ear's susceptibility to additional 
damage from the occupational noise the 
veteran subsequently encountered.  I 
believe these are factors that should be 
considered when [the veteran's] rating is 
completed.  Thank you for your attention 
with regard to this matter.

The file contains treatment records from the Mountain Home VA 
Tinnitus Clinic which includes a September 2002 notation that 
the veteran's test results were consistent with severe 
unilateral tinnitus.

Criteria/Analysis.   Under the law, service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
In addition, certain chronic diseases, including 
sensorineural hearing loss (organic disease of the nervous 
system), may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from qualifying service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  The United States Court of Appeals 
for Veterans Claims (Court) has held that post-service 
evidence may suffice to demonstrate that a veteran had a 
chronic disease in service, i.e., that such evidence need not 
be contemporaneous with the time period to which it refers.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Such evidence 
must be medical unless it relates to a condition as to which 
lay observation is competent.  Lay testimony is competent 
only when it regards symptoms of an injury or illness and 
only so long as it remains centered upon matters within the 
knowledge and personal observations of the witness.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Horowitz v. Brown, 
5 Vet. App. 217, 221-222 (1993).  Thus, for example, lay 
testimony is competent to show that an individual had 
difficulty breathing, see Layno, 6 Vet. App. at 471, or 
suffered from flat feet, see Falzone, supra.  However, when a 
medical condition is not readily observable and is not 
centered upon matters within the knowledge and observation of 
the witness, lay testimony as to its existence is not 
competent, and medical evidence is then required.  See 
Savage, supra (medical evidence required to find nexus 
between back condition and arthritis).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

As noted above, the veteran's service medical records are 
presumed to have been lost during the fire at the NPRC.  
Thus, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

The Court has also issued several opinions that are helpful 
in evaluating the veteran's claim.  In Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992), the Court found that the absence 
of a documented hearing loss while in service is not fatal to 
a claim for service connection.  Further, in Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, 
when a veteran does not meet the regulatory requirements for 
a disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service. Finally, in a case similar to 
that on appeal here, Peters v. Brown, 6 Vet. App. 540, 543 
(1994), the Court said that a veteran may establish service 
connection for a disability not manifested during service, or 
within the statutory presumptive period, with evidence that 
demonstrates that the disability actually resulted from a 
disease or injury incurred in service.

The veteran's DD Form 214 documents his military specialty as 
an Armored vehicle crewmember.  The veteran also reported 
that he was reassigned as a driver to transport ammunition to 
firing ranges and was constantly exposed to noise and 
acoustic trauma from an atomic cannon, howitzers, tanks, 
machine guns, and small weapons fire during service.  The 
veteran's contentions regarding his military duties and 
exposure to acoustic trauma are consistent with the available 
military records concerning his service.  The Board finds the 
veteran's description of his exposure to acoustic trauma in 
service to be reliable.  

The record clearly establishes that the veteran has a current 
hearing loss disability and tinnitus.  Thus, the Board finds 
that the veteran was exposed to acoustic trauma in service 
and currently suffers from hearing loss and tinnitus.  The 
key issue is whether there is a basis for linking the 
veteran's current hearing loss and tinnitus to his exposure 
to acoustic trauma in service.  Hensley, 5 Vet. App. at 159.

In the July 2003 VA audiological examination, the examiner 
noted that the veteran reportedly had been routinely exposed 
during service to noise from tanks, howitzers and various 
small arms fire with no hearing protection.  The examiner 
noted that the veteran's post service occupation included 
working in a factory around dangerous noise for 32 years and 
only using hearing protection over the last 10 years.  The 
audiologist offered an opinion that it was not likely that 
the veteran's current bilateral hearing loss was related to 
military service noise exposure and that the etiology of his 
hearing loss was most likely occupational noise exposure.  
However, while the examiner stated that he had reviewed the 
veteran's claim file, he failed note the results of hearing 
examinations dated in April 1972 and thereafter.  
Additionally, he stated that the veteran reported that his 
hearing loss began in 1988.  The veteran clearly claims that 
his hearing loss began during his military service in the 
late 1950's, not in 1988.  Additionally, the results of the 
hearing examinations which the examiner failed to locate in 
the veteran's claim folder clearly establish that the veteran 
had a very severe hearing loss at the time of the initial 
hearing examination in 1972.  These factor render the opinion 
of this examiner of little or no probative value.

In an April 2004 letter, the Director of a VA tinnitus 
clinic, based on personal examination and knowledge of the 
veteran's pertinent medical history, concluded that the 
veteran's hearing loss and tinnitus began during his time in 
the service in the late 1950's.  Significantly, tinnitus, and 
possibly hearing loss, are matters within the personal 
observation of the veteran.  The veteran's post-service 
statements may suffice to demonstrate that he had ringing in 
his ears in service.  As noted above, such evidence need not 
be contemporaneous with the time period to which it refers.  
Savage, 10 Vet. App. at 495.  Additionally, the veteran has 
presented lay statements which attest to the fact that he was 
exposed to acoustic trauma during service and experienced 
tinnitus and hearing loss at that time and continuously since 
his release from service.

The Board finds that there is at least an approximate balance 
of positive and negative evidence on the issue of whether the 
veteran's current bilateral hearing loss and tinnitus are 
related to his active service.  Resolving doubt in the 
veteran's favor, entitlement to service connection for 
bilateral hearing loss and tinnitus is established.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

While the veteran was afforded an examination as to his 
headaches condition in July 2003, the examiner did not 
consider whether the headaches are secondary to the now 
service-connected hearing loss or tinnitus.  The veteran 
should be accorded another examination and a medical opinion 
should be obtained as to whether it is as likely as not that 
a current headache disorder is related to service-connected 
hearing loss and/or tinnitus.

Prior to this examination, the RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records.  In this case, the veteran has reported that all of 
his treatment is through the VA Medical Center.  

Accordingly, the claim is REMANDED for the following actions:

1.  The RO should obtain complete copies 
of pertinent medical records (not already 
in the claims folder) from the VAMC 
Mountain Home.

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to evaluate his headaches.  
The examiner should provide an opinion as 
to whether a chronic headache disorder 
began during his military service or is 
secondary to his service-connected 
hearing loss and/or tinnitus.  The claims 
folder should be made available to the 
examiner.  All indicated tests and 
studies should be done.  The examiner 
should offer opinions as to the 
following: 

?	Does the veteran have a headache 
disorder, and if so, what is the 
proper diagnosis?

?	Is it as likely as not that any 
current headache disorder the 
veteran may have began during his 
military service or is secondary to 
the service-connected hearing loss 
and/or tinnitus?

?	If a current headache disorder is 
not caused by or secondary to the 
service-connected hearing loss or 
tinnitus, is the headache disorder 
aggravated by these service-
connected disability and, if so, 
what is the degree of incremental 
increase in disability due to the 
aggravation?

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefits sought remain denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



